Defendants in error have filed motion to dismiss the appeal in this case for the reason that the same was not commenced within six months from the date of the rendition of the final judgment. An examination of the record discloses the fact that motion for new trial was overruled on November 14, 1913, and the petition in error and case-made were filed in this court on April 22, 1914. But no summons in error has been issued, nor have defendants in error waived such service, and no praecipe for such summons has been filed or general appearance made within such time, and, the six months having expired May 14, 1914, the appeal is dismissed. See C., R.I.   P. Ry. Co. v.Bradham, 24 Okla. 250, 103 P. 591; Watson v. Rein et al.,26 Okla. 47, 108 P. 397.
All the Justices concur. *Page 183